     Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

RIGGS TECHNOLOGY                               )
HOLDINGS, LLC,                                 )
     Plaintiff,                                )
                                               )    Civil Action No. 6:21-cv-00466
v.                                             )
                                               )
JOHN WILEY & SONS, INC.                        )    JURY TRIAL DEMANDED
     Defendant.                                )


             PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
                            INFRINGEMENT


           Riggs Technology Holdings, LLC (“Riggs”) files this Original Complaint

and demand for jury trial seeking relief from patent infringement of the claims of

U.S. Patent No. 7,299,067 (“the ‘067 patent”) (referred to as the “Patent-in-Suit”)

by John Wiley & Sons, Inc., (“Wiley”).

I.         THE PARTIES

      1.   Plaintiff Riggs is a New Mexico Limited Liability Company with its

principal place of business located in Bernalillo County, New Mexico.

      2. On information and belief, Wiley is a corporation existing under the laws of

the State of New York, with a principal place of business located at 510 N Valley

Mills Drive, Suite 600, Waco, Texas 76710. On information and belief, Wiley sells

and offers to sell products and services throughout Texas, including in this judicial

district, and introduces products and services that perform infringing methods or

processes into the stream of commerce knowing that they would be sold in Texas



                                          1
  Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 2 of 17




and this judicial district. Wiley may be served through their registered agent C T

Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201.

II.       JURISDICTION AND VENUE

       3. This Court has original subject-matter jurisdiction over the entire action

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under

an Act of Congress relating to patents, namely, 35 U.S.C. § 271, et. seq.

       4. This Court has personal jurisdiction over Defendant because: (i) Defendant

is present within or has minimum contacts within the State of Texas and this judicial

district; (ii) Defendant has purposefully availed itself of the privileges of conducting

business in the State of Texas and in this judicial district; and (iii) Plaintiff’s cause

of action arises directly from Defendant’s business contacts and other activities in

the State of Texas and in this judicial district.

       5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b).

Defendant has committed acts of infringement and has a regular and established

place of business in this District. Further, venue is proper because Defendant

conducts substantial business in this forum, directly or through intermediaries,

including: (i) at least a portion of the infringements alleged herein; and (ii) regularly

doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in

Texas and this District.

III.      INFRINGEMENT

A.        Infringement of the ‘067 Patent



                                           2
          Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 3 of 17




           6. On November 20, 2007, U.S. Patent No. 7,299,067 (“the ‘067 patent”,

      attached as Exhibit A) entitled “Methods and Systems for Managing the Provision

      of Training Provided Remotely Through Electronic Data Networks to Users of

      Remote Electronic Devices” was duly and legally issued by the U.S. Patent and

      Trademark Office. Riggs owns the ‘067 patent by assignment.

           7. The ‘067 patent relates to a novel and improved methods and systems for

      providing and managing training remotely.

           8. Wiley maintains, operates, and administers online and software based

      training   platforms, products and services that facilitate remote training that

      infringes one or more claims of the ‘067 patent, including one or more of claims 1-

      18, literally or under the doctrine of equivalents. Defendant put the inventions

      claimed by the ‘067 Patent into service (i.e., used them); but for Defendant’s

      actions, the claimed-inventions embodiments involving Defendant’s products and

      services would never have been put into service. Defendant’s acts complained of

      herein caused those claimed-invention embodiments as a whole to perform, and

      Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following

      preliminary table:

Claim 1




                                              3
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 4 of 17




                              4
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 5 of 17




                              5
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 6 of 17




                              6
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 7 of 17




                              7
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 8 of 17




                              8
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 9 of 17




                              9
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 10 of 17




                              10
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 11 of 17




                              11
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 12 of 17




                              12
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 13 of 17




                              13
         Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 14 of 17




These allegations of infringement are preliminary and are therefore subject to change.

   10. Wiley has and continues to induce infringement. Wiley has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., payment products and services that facilitate

                                                 14
              Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 15 of 17




purchases from a vendor using a bridge computer) such as to cause infringement of one or more

of claims 1–18 of the ‘067 patent, literally or under the doctrine of equivalents. Moreover, Wiley

has known or should have known of the ‘067 patent and the technology underlying it from at least

the date of issuance of the patent.

   11. Wiley has and continues to contributorily infringe. Wiley has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., payment products and services that facilitate

purchases from a vendor using a bridge computer) and related services such as to cause

infringement of one or more of claims 1–18 of the ‘067 patent, literally or under the doctrine of

equivalents. Moreover, Wiley has known or should have known of the ‘067 patent and the

technology underlying it from at least the date of issuance of the patent.

       12. Wiley has caused and will continue to cause RIGGS damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘067 patent.

       IV.      JURY DEMAND

             RIGGS hereby requests a trial by jury on issues so triable by right.

    V.          PRAYER FOR RELIEF

WHEREFORE, RIGGS prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘067 patent through Wiley

             payment links;

 b.          award RIGGS damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘067 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;
                                                     15
      Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 16 of 17




c.   award RIGGS an accounting for acts of infringement not presented at trial and an award

     by the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award RIGGS its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award RIGGS such other and further relief as this Court deems just and proper.




                                              16
Case 6:21-cv-00466-ADA Document 1 Filed 05/04/21 Page 17 of 17




                            Respectfully submitted,

                            Ramey & Schwaller, LLP




                            William P. Ramey, III
                            Texas State Bar No. 24027643
                            5020 Montrose Blvd., Suite 800
                            Houston, Texas 77006
                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            wramey@rameyfirm.com

                            Jeffrey Kubiak (Pro Hac Pending)
                            Texas State Bar No. 24028470
                            5020 Montrose Blvd., Suite 800
                            Houston, Texas 77006
                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            jkubiak@rameyfirm.com

                            Attorneys for Riggs Technology Holdings, LLC




                              17
